Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 and 07/31/2020 are being considered by the examiner. 

Specification
The abstract of the disclosure is objected to because:
Terms “and Abstract a first dual signal” Should read as “and a first dual signal”; and
“Fig. 1 for the abstract” should be deleted as the abstract should only be a single paragraph.
  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the liner” in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US5341100A, “Taylor”).

Regarding claim 1, Taylor in Figs.1-5 discloses an electromagnetic flowmeter, comprising:
a transmission line (C.5 L.10-14) comprising a first electric conductor (the center conductor in Fig.2 and C.2 L.65- C.3 L.4) with first and second ends (16 and 20), configured to be arranged inside a fluid conduit (C.5 L.10-14) carrying a fluid composition comprising hydrocarbons (e.g., C.1 L.9-17);

a first dual Radio Frequency signal detector (e.g., Fig.1 circuitry including Voltage Ratio detector and Phase detector) comprising first and second input ports (e.g., 30 and 40),
wherein a first terminal of the electric signal source (18) is connected to the first end (16/14) of the first electric conductor and is configured to induce a Radio Frequency electromagnetic wave (RF Signal source) in the fluid conduit (C.5 L.10-14) by supplying an input electric signal to the first end (16 via conductors 18/14) of the first electric conductor (the center conductor), 
wherein the first and second ports of the signal detector (40 and 30) are connected to the first and second ends (16 and 20 connected to 40 and 30) of the first electric conductor (the center conductor), respectively, and wherein electromagnetic flowmeter comprises a signal processor (not shown but described e.g., in C.5 L.39-41 and C.6 L.12-15) configured to receive signal parameter values representative of

Regarding claim 6, Taylor teaches all the limitations of claim 1, as set forth above. Taylor further teaches configured to provide a first measurement where the input electric signal has a first frequency, and a second measurement, where the input electric signal has a second frequency, wherein the first frequency is higher than the second frequency (C.9 L.8-9).

Regarding claim 9, Taylor teaches all the limitations of claim 1, as set forth above. Tylor further discloses wherein the signal processor is configured to detect voltages (e.g., fig.1 VOLTAGE RATIO DETECTOR) and a phase difference (PHASE DETECTOR) of signals input (e.g., fig.2 46) on the first and second ports (16/20).

Regarding claim 11, Taylor in figs.1-5 discloses a method for measuring a property of a fluid composition carried in a fluid conduit comprising the steps of:
inducing a Radio Frequency electromagnetic wave (e.g., Abstract) in the fluid conduit (C.5 L.10-14) by supplying an input Radio Frequency electric signal (e.g., from RF Signal source in Fig.1) to a first end of a first electric conductor (the center conductor in Fig.2 and C.2 L.65- C.3 L.4) inside the fluid conduit (C.5 L.10-14), where the electric conductor is part of a transmission line (C.5 L.10-14); receiving an output Radio Frequency electric signal (fig.1 20 or fig.2  receiver ports 50) from a second end of the first electric conductor (20); and determining a property of the fluid composition based on the input Radio Frequency electric signal, the reflected signal on the first end, and the output Radio Frequency electric signal (e.g., C.5 L.39-41 and C.6 L.12-25).

Regarding claim 14, Taylor teaches all the limitations of claim 11, as set forth above. Taylor further teaches wherein the step of determining the property further comprises comparing amplitude and phase of any of the input electric signal, the output electric signal and the reflected input electric signal (C.5 L.66, C.6 L.9-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Mazzagatti (US-4429273-A, “Mazzagatti”) and Howe (US- 5168240-A, “Howe”).

Regarding claim 3, Taylor teaches all the limitations of claim 1, as set forth above. Taylor fails to disclose the first electric conductor is a metal wire configured to be arranged as a spiral inside the fluid conduit.
Mazzagatti teaches first electric conductor (3) is a metal wire (C.1 L.67) inside the fluid conduit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use wires inside fluid conduit as taught by Mazzagatti for the fluid conduit of Taylor. One of ordinary skill in the art knows measuring water content of crude oil with such conductors inside fluid conductor the dielectric of coaxial test cell changes be correlated with the water content of the production stream (Mazzagatti C.1 last paragraph and C.2 L.30-35).
Howe in Fig.1A teaches a conductive material (16) that extends in a spiral pattern inside the fluid conduit (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spiral pattern for conductor as taught by Howe. One of ordinary skill in the art would know the wire functions as a liquid collector or trap for liquid that is traveling along the conduit wall, by providing at least one loop surrounding the conduit's longitudinal axis, the wire coil contacts and obstructs liquid particles traveling along the conduit (as suggested by Howe, C. 2 L21-27). Additionally/alternatively, the limitation of “a spiral pattern” is merely a change in the shape of the wire of Mazzagatti. One of ordinary skill in the art would know that the wire of Mazzagatti may have a slight spiral shape and the device would still function the same.

Regarding claim 20, Taylor in view of Mazzagatti and Howe teaches all the limitations of claim 3, but fails to further disclose comprising an insulating liner configured to be arranged between an inner wall of the fluid conduit and the first electric conductor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Howe’s insulating liner to be arranged between an inner wall of the fluid conduit and the first electric conductor of Taylor flowmeter. One of ordinary skill in the art would know insulated wire may be used to prevent electrical interference or unintended electrical contact with the wire.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Howe.
Regarding claim 4, Taylor teaches all the limitations of claim 1, but fails to further disclose comprising an insulating liner configured to be arranged between an inner wall of the fluid conduit and the first electric conductor.
Howe teaches an insulating liner configured to be arranged between an inner wall of the fluid conduit and the first electric conductor (C.2 L.4, and L.52- C.3 L.38-40).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Howe’s insulating liner to be arranged between an inner wall of the fluid conduit and the first electric conductor of Taylor flowmeter. One of ordinary skill in the art would know insulated wire may be used to prevent electrical interference or unintended electrical contact with the wire.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor and Howe in view of Gaisford (US-5103181-A, “Gaisford”).

Regarding claim 5, Taylor teaches all the limitations of claim 1, but fails to further disclose wherein the fluid conduit or the liner is connected to an electric ground level, similar to an electric ground level of the electric signal source.

Howe in teaches the fluid conduit or the liner is connected to an electric ground level (C.2 L.39-41, C.3 L.48), similar to an electric ground level of the electric signal source.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fluid conduit of Taylor’s flowmeter or the liner is connected to an electric ground level as taught by Howe. One of ordinary skill in the art would know if the conduit is electrically grounded it has the benefits of both improving the shielding of the sensor capacitor from electromagnetic interference, as well as reducing the risk of electrical shock (Howe, C.2 L.39-47).

Gaisford in fig. 16 teaches an electric ground level of the electric signal source (199).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have electric ground level of electric signal source as taught by Gaisford for Taylor’s flowmeter. One of ordinary skill in the art would know the benefits of improving the shielding of the sensor capacitor from electromagnetic interference, as well as reducing the risk of electrical shock

Claims 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of CHIAO (US-20180188211 -A, “CHIAO”).

Regarding claim 7, Taylor teaches all the limitations of claim 1, as set forth above. Taylor further discloses (at least in Abstract and C.2 L.35-36) signal processor is configured to determine, a dielectric constant and a conductivity of the fluid composition. 

Taylor fails to disclose based on the first and second measurements, respectively.

CHIAO in ¶0083 teaches based on the first and second measurements, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use first and second measurement as taught by CHIAO for Tylor’s flowmeter to improve accuracy (e.g. CHIAO [0083]).

Regarding claim 15, Taylor teaches all the limitations of claim 11, as set forth above.

Taylor fails to disclose further comprising providing a first measurement where the input electric signal has a first frequency, and a second measurement, where the input electric signal has a second frequency, wherein the first frequency is higher than the second frequency.

CHIAO in ¶0083 teaches providing a first measurement where the input electric signal has a first frequency, and a second measurement, where the input electric signal has a second frequency, wherein the first frequency is higher than the second frequency.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use first and second measurement as taught by CHIAO for Tylor’s flowmeter to improve accuracy (e.g. CHIAO [0083]).

Regarding claim 16, Taylor in view of CHIAO teaches all the limitations of claim 15, further comprising determining, a dielectric constant and a conductivity of the fluid composition, but fails to disclose based on the first and second measurements, respectively.

CHIAO in ¶0083 teaches based on the first and second measurements, respectively.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use first and second measurement as taught by CHIAO for Tylor’s flowmeter to improve accuracy.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor and CHIAO in view of Mazzagatti.


Regarding claim 8, Taylor in view of CHIAO teaches all the limitations of claim 7. Taylor further discloses, wherein the signal processor is configured to determine any of a water content, an oil content, a gas content, a water-in-oil-ratio, an oil-in-water ratio, and a gas in oil ratio of the fluid composition, based on the dielectric constant and the conductivity of the fluid composition (C.2 L.35-36).

Mazzagatti in (C.1 lines 40-60) teaches measuring a water-in-oil-ratio, an oil-in-water ratio.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Taylor and Mozzagatti and determine any of a water content, an oil content, a gas content, a water-in-oil-ratio, an oil-in-water ratio, and a 

Regarding claim 17, Taylor in view of CHIAO teaches all the limitations of claim 16. Taylor further discloses comprising determining any of a water content, an oil content, a gas content, a water-in-oil-ratio, an oil-in-water ratio, and a gas in oil ratio of the fluid composition, based on the dielectric constant and the conductivity.

Mazzagatti in (C.1 lines 40-60) teaches measuring a water-in-oil-ratio, an oil-in-water ratio.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Taylor and Mozzagatti and determine any of a water content, an oil content, a gas content, a water-in-oil-ratio, an oil-in-water ratio, and a gas in oil ratio of the fluid composition, based on the dielectric constant and the conductivity of the fluid composition. One of ordinary skill in the art knows that monitoring water content of crude oil (referred as production stream) using a conductor that forms in effect an electrical coaxial transmission line of a predetermined length and dielectric material for that portion forming the coaxial line is the production stream flowing through cell and the dielectric of coaxial test cell changes be correlated with the water content of the production stream (Mazzagatti C.1 last paragraph and C.2 L.30-35).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Gaisford, (US-5103181-A, “Gaisford”).

Regarding claim 10, Taylor teaches all the limitations of claim 1, as set forth above. Taylor further teaches wherein the first dual signal detector comprises a phase detector (at least fig.1).

Taylor doesn’t explicitly teach a RMS and Peak-to-Peak detectors, but Taylor suggests to one of ordinary skill in the art (it in Col. 9, Lines 25-49) that the ratio detector could be interpreted as a Peak-to-peak detector. Taylor explicitly teaches a phase detector.

Gaisford, at least in abstract and e.g., fig.6 teaches bidirectional bridge.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gaisford’s bidirectional bridge detector for Tylor’s flowmeter. One of ordinary skill in the art would know Radio frequency bridge techniques are used to parameterize the complex dielectric properties of solids, liquids, gasses and mixtures thereof (Gaisford, Abstract).

Regarding claim 13, Taylor teaches all the limitations of claim 11, but Taylor fails to disclose the input electric signal has an analog sinusoidal waveform.

Gaisford in FIG.1 teaches the input electric signal has an analog sinusoidal waveform
(C.10 L.20-21).



 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner




/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856